Title: To George Washington from Sampson Brown, 28 October 1789
From: Brown, Sampson
To: Washington, George


          
            Sir
            Wednesday morning, 8 oClock [28 October 1789]
          
          Permit me with every sentiment of duty and submission to intrude the following lines, nothing doubting they will have a suitable effect upon the Guardian of Columbia, and the particular friend of Wounded Veterans.
          From a train of accidents Sir, I have but the necessary written vouchers of my being an Invalid; and the original Officers to procure others from are uncomatable by me at present. which circumstances lays me under the disagreeable apprehension, “that I shall be deprived by that means of the benefit which will be the result of your late Orders for the benefit of the Corps of Invalids;” tho I have sufficient evidences present, Gentlemen of rank and Character, who can avouch for my transferr and Identity.
          As I have formerly been employed about your person, I flatter myself you will recognize me at first view; which induces me to presume upon your verbal Orders, for which I most submissively attend your pleasure: and am with every sentiment of unfeigned respect and with my most ardent prayers for your present and future Happiness, Sir Your most Devoted Humble Servant
          
            Sampson Brown
          
        